 1

 2

 3

 4

 5
                                  UNITED STATES DISTRICT COURT
 6
                                 EASTERN DISTRICT OF CALIFORNIA
 7

 8
     WAYNE THOMPSON,                                Case No. 1:18-cv-01020-LJO-EPG (PC)
 9
                   Plaintiff,                       ORDER DENYING PLAINTIFF’S
10                                                  MOTION TO REVOKE IN FORMA
           v.                                       PAUPERIS STATUS IN CASE NO. 1:18-
11                                                  CV-01050
     TOM CAGLE and REBECCA DENNIS,
12                                                  (ECF NO. 24)
                  Defendants.
13

14          Wayne Thompson (“Plaintiff”) is a state prisoner proceeding pro se and in forma
15   pauperis in this civil rights action filed pursuant to 42 U.S.C. § 1983.
16          On January 28, 2019, Plaintiff filed a motion for clarification. (ECF No. 21). Plaintiff
17   stated that he accidently filed a duplicate case, and that this case and the duplicate case were
18   originally filed in the wrong district. Plaintiff is now being charged two filing fees. Plaintiff
19   asked for clarification, in layman’s terms.
20          The Court informed Plaintiff that he is being charged for two filing fees because he
21   filed two cases and was granted in forma pauperis status in both. The Court also informed
22   Plaintiff that, if he believes that he should not be charged a filing fee in addition to the one
23   being charged for this case, he should file a motion in the duplicate case (E.D. CA, 1:18-cv-
24   01050) explaining what happened, and asking for his in forma pauperis status to be revoked
25   and for a refund of any amounts already paid.
26          On March 11, 2019, Plaintiff filed a motion before this Court, asking for his in forma
27   pauperis status to be revoked in the other case--Case No. 1:18-cv-01050. (ECF No. 24).
28


                                                       1
 1   Plaintiff also asks for a refund of the amount paid pursuant to the order granting him in forma
 2   pauperis status.
 3          Plaintiff’s motion will be denied. After asking for clarification on how to proceed,
 4   Plaintiff ignored this Court’s instructions. Moreover, Plaintiff failed to provide any legal
 5   authority for the proposition that this Court can vacate an in forma pauperis order issued by
 6   another judge in a separate case.
 7          Accordingly, Plaintiff’s request for his in forma pauperis status to be revoked in Case
 8   No. 1:18-cv-01050 is DENIED.
 9
     IT IS SO ORDERED.
10

11
        Dated:     March 25, 2019                              /s/
12                                                       UNITED STATES MAGISTRATE JUDGE

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                     2
